     19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 1 of 10



__________________________________________________________________
                                                     SO ORDERED,



                                                     Judge Katharine M. Samson
                                                     United States Bankruptcy Judge
                                                     Date Signed: March 12, 2020

                 The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: PATRICIA E. GAUGHF                                                       CASE NO. 19-50947-KMS

             DEBTOR                                                                       CHAPTER 7

KIMBERLY R. LENTZ                                                                          PLAINTIFF
as Chapter 7 Trustee for the Bankruptcy Estate
of Patricia Gaughf, Debtor

V.                                                                     ADV. PROC. NO. 19-06031-KMS

PARKLAND LEGAL GROUP, PL;                                                               DEFENDANTS
MITCHELL S. ORTEGA; GLOBAL
CLIENT SOLUTIONS, LLC;
GLOBAL HOLDINGS, LLC


        OPINION AND ORDER GRANTING MOTION TO COMPEL ARBITRATION

           This matter came on for hearing on the Motion to Dismiss or, Alternatively, to Compel

Arbitration and Stay or Dismiss the Case, ECF No. 17, by Defendants Global Client Solutions

LLC (“Global”) and Global Holdings LLC, with Response by Plaintiff and chapter 7 Trustee

Kimberly R. Lentz, ECF No. 24. As to Global, 1 the Complaint pleads three counts within the

bankruptcy court’s core jurisdiction: Turnover of Estate Property under 11 U.S.C. § 542(e),

Fraudulent Transfer under 11 U.S.C. § 548, and Accounting under 11 U.S.C. § 542(a). The


1
    Global Holdings LLC has been dismissed without prejudice. ECF No. 35.
     19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 2 of 10




Complaint also pleads one count within the bankruptcy court’s non-core jurisdiction: aiding and

abetting the other Defendants’ alleged breach of fiduciary duty (“Aiding and Abetting Count”).

           The Motion seeks dismissal of the entire Complaint for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure. 2 In the alternative as to only the Aiding and

Abetting Count, the Motion seeks an order compelling arbitration. As to the core counts, the Court

ruled from the bench, in part granting and in part denying the Motion, ECF No. 35, but took under

advisement the questions of dismissal or arbitration of the Aiding and Abetting Count. Concluding

that the Aiding and Abetting Count must be referred to arbitration, the Court does not consider

dismissal and instead stays that count pending the arbitrator’s ruling.

                                THE STANDARD UNDER RULE 12(b)(6)

           When considering a motion under Rule 12(b)(6), the court accepts as true all well-pleaded

facts and construes them in favor of the plaintiff. Martin K. Eby Constr. Co. v. Dallas Area Rapid

Transit, 369 F.3d 464, 467 (5th Cir. 2004). The facts must be specific. Guidry v. Bank of LaPlace,

954 F.2d 278, 281 (5th Cir. 1992) (“[C]onclusory allegations and unwarranted deductions of fact

are not admitted as true”). To defeat dismissal, the plaintiff must plead enough facts to state a claim

that is “plausible on its face.” Hale v. King, 642 F.3d 492, 498-99 (5th Cir. 2011) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). The court may consider only the pleadings and their

attachments, except for documents attached to the motion to dismiss, which “are considered part

of the pleadings if they are referred to in the plaintiff’s complaint and are central to her claim.”

Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).




2
    Rule 12(b)(6) applies in bankruptcy adversary proceedings. Fed. R. Bankr. P. 7012(b).


                                                           2
     19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 3 of 10




                                       FACTS ACCEPTED AS TRUE

           The events giving rise to this adversary proceeding occurred prepetition, when Debtor

Patricia Gaughf found herself struggling under the burden of over $40,000 in unsecured debt.

Compl. ¶¶ 10-11, ECF No. 1 at 3. Wanting to repay her creditors and looking to the Internet for

options, Gaughf found Parkland Legal Group PL (“Parkland Legal”), a company that provides

consumer debt settlement services. 3 Id. ¶¶ 6, 13. Gaughf talked to a sales representative for

Parkland Legal and, after being led to believe that Parkland Legal’s lawyers would be working to

resolve her debts, enrolled her debts into the program. Id. ¶¶ 13-15.

           Gaughf received a welcome packet, which stated that “[Parkland Legal’s] negotiations

team has years of experience and is fully staffed with aggressive, trained specialists who know the

best way to approach your specific situation and how to obtain the most affordable settlements

possible.” Id. ¶ 17; Ex. A to Compl., ECF No. 1-1 at 2. Gaughf also received a retainer agreement,

which a field agent reviewed with her. Compl. ¶¶ 17, 19. Having been led to believe the program

could resolve her debts and enable her to avoid bankruptcy, Gaughf signed the agreement. Id. ¶¶

19-20.

           In addition to the agreement with Parkland Legal, Gaughf signed an agreement with

Global. See Dedicated Account Agreement and Application (“DAAA”), Ex. A to Mot., ECF No.

18 at 2-5. Global partners with Parkland Legal and other providers of debt settlement programs,

the purposes of which include improving consumers’ credit scores. Compl. ¶ 6. Global’s role and

its principal business is to receive and hold funds collected from the consumer clients of debt

settlement providers and to distribute the funds among creditors. Id. ¶ 36. The debt settlement




3
    Defendant Mitchell S. Ortega is Parkland’s managing attorney and managing member. Id. ¶ 7.

                                                         3
  19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 4 of 10




programs could not operate without Global. Id. ¶ 8. Gaughf paid for Global’s services through

fees that Global deducted directly from Gaughf’s account. ECF No. 18 at 2.

        By signing the DAAA, Gaughf agreed to its arbitration provision (“Arbitration

Agreement”), which in part provides that “any controversy between the parties . . . (whether

contractual, statutory, in tort, or otherwise) arising out of or relating to this [DAAA] or its

performance, breach, termination, enforcement, interpretation or validity, including the

determination of the validity, scope or applicability of this provision to arbitrate, must be resolved

by binding and confidential arbitration.” Id. at 2, 3.

        Although Gaughf was current on her credit card payments, Parkland Legal told her to stop

paying her creditors and instead to make monthly payments into the program, which she did for

approximately ten months, ultimately paying more than $5000. Compl. ¶¶ 16, 22, 24, 30. But

notwithstanding these payments and Parkland Legal’s “aggressive trained specialists,” Gaughf

felt after several months that she was doing all the work. Id. ¶ 26.

        Eventually, she was sued by one of the credit card companies she enrolled in the program.

Id. ¶ 27; Ex. D to Compl., ECF No. 1-4. According to Parkland Legal’s welcome packet, Gaughf

was represented by Parkland Legal attorneys. Compl. ¶ 23; Ex. C to Compl, ECF No. 1-3 at 2

(“Always tell your creditors that you have hired an attorney . . . .”) But Parkland Legal’s only

response to the lawsuit was to email Gaughf instructions on what to do in court and a pro se

answer. Compl. ¶ 28; Ex. E to Compl., ECF No. 1-5 at 2. The only attorney involvement Gaughf

remembers is a conversation about bankruptcy with a Parkland Legal attorney in Alabama. Compl.

¶ 30.

        Frustrated, Gaughf got out of the program. Id. ¶ 29. Her debt had increased, not decreased,

and she and her husband filed the underlying chapter 7 case. Id. ¶¶ 33, 34.



                                                  4
  19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 5 of 10




                                   CONCLUSIONS OF LAW

       In the Fifth Circuit, a motion to compel arbitration presents two questions. The first is

whether the arbitration agreement is valid under state law, that is, whether the parties formed “any

arbitration agreement at all.” Tower Loan of Miss., L.L.C. v. Willis (In re Willis), 944 F.3d 577,

579 (5th Cir. 2019) (quoting Kubala v. Supreme Prod. Servs., Inc., 830 F.3d 199, 201 (5th Cir.

2016)). If yes, the second question is whether the arbitration agreement covers the claim at issue.

Id. Ordinarily, the court answers both questions. Id. But if the arbitration agreement includes a

delegation clause empowering the arbitrator to rule on the second question, the analysis changes.

Kubala, 830 F.3d at 201. After finding a valid arbitration agreement, the court asks only whether

the purported delegation clause “evinces an intent to have the arbitrator decide whether a given

claim must be arbitrated.” Id. at 202. If yes, the claim must be compelled to arbitration “absent

some exceptional circumstance.” Id. at 203.

           I. The Arbitration Agreement Is Valid and Binding on the Trustee and
                             Includes a Valid Delegation Clause.

       As to the first question, the Trustee does not challenge the validity of the Arbitration

Agreement. The Arbitration Agreement therefore binds Gaughf. But does it bind the Trustee?

       “A trustee may pursue any claim that the debtor would have had in the absence of a

bankruptcy case . . . .” Huffman v. Legal Helpers Debt Resol., L.L.C. (In re Huffman), 486 B.R.

343, 354-55 (Bankr. S.D. Miss. 2013). In asserting such claims derived from the debtor’s rights,

the trustee “stands in the ‘shoes’ of the debtor and is limited to the same extent as the debtor under

nonbankruptcy law.” Id. at 355 (citing Hays & Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

885 F.2d 1149, 1153 (3d Cir. 1989); see generally Ins. Co. of N. Am. v. NGC Settlement Tr. &

Asbestos Claims Mgmt. Corp. (In re Nat’l Gypsum Co.), 118 F.3d 1056, 1068-69 (5th Cir. 1997)

(discussing distinction between actions derived from the debtor and actions created by the


                                                  5
  19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 6 of 10




Bankruptcy Code). Because the Aiding and Abetting Count is a nonbankruptcy claim that Gaughf

herself could assert, the Trustee stands in Gaughf’s shoes. See Togut v. RBC Dain Correspondent

Servs. (In re S.W. Bach & Co.), 425 B.R. 78, 82-83 (Bankr. S.D.N.Y. 2010) (concluding that

aiding and abetting breach of fiduciary duty was state law claim that Trustee brought standing in

shoes of debtor). Because Gaughf is bound by the Arbitration Agreement, the Trustee is bound.

       As to the second question, the Arbitration Agreement includes a delegation clause. To

determine its validity and enforceability, the Court compares it to the delegation clause that was

found valid and enforceable in Kubala. That clause stated, “The arbitrator shall have the sole

authority to rule on his/her own jurisdiction, including any challenges or objections with respect

to the existence, applicability, scope, enforceability, construction, validity and interpretation of

this Policy and any agreement to arbitrate a Covered Dispute.” 830 F.3d at 204. The delegation

clause here is substantially similar: “[A]ny controversy between the parties . . . (whether

contractual, statutory, in tort, or otherwise) arising out of or relating to this [DAAA] or its

performance, breach, termination, enforcement, interpretation or validity, including the

determination of the validity, scope or applicability of this provision to arbitrate, must be resolved

by binding and confidential arbitration.” ECF No. 18 at 3 (emphasis added).

       Because the delegation clause is valid and enforceable, the Aiding and Abetting Count

must be compelled to arbitration “absent some exceptional circumstance.” See Kubala, 830 F.3d

at 203. But Kubala was not a bankruptcy proceeding, and it is silent about what “exceptional

circumstance” might mean in the bankruptcy context, particularly where, as here, the complaint

pleads counts under the Bankruptcy Code in addition to the nonbankruptcy debtor-derived count.




                                                  6
    19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 7 of 10




        II. The Bankruptcy Court May Decline to Enforce an Arbitration Agreement.

        Federal policy favors arbitration. In re Huffman, 486 B.R. at 352. (“The Federal Arbitration

Act . . . embodies a ‘liberal federal policy’ that favors arbitration.”). But bankruptcy courts may

decline to enforce arbitration agreements when certain conditions apply. “[A]t least where the

cause of action at issue is not derivative of the pre-petition legal or equitable rights possessed by

a debtor but rather is derived entirely from the federal rights conferred by the Bankruptcy Code, a

bankruptcy court retains significant discretion to assess whether arbitration would be consistent

with the purpose of the Code . . . .” Nat’l Gypsum, 118 F.3d at 1069.

        The central question is “the underlying nature of the proceeding.” Id. at 1067. Is the action

as a whole “derived from the debtor . . . [or] created by the Bankruptcy Code”? Id. at 1068. In

National Gypsum, the adversary complaint sought a declaration that a creditor’s collection efforts

either violated the chapter 11 discharge injunction or were precluded by the debtor’s confirmed

plan. Id. at 1058. The Fifth Circuit found that the complaint “concerned matters central to National

Gypsum’s confirmed reorganization plan.” Id. at 1067. Issues arising under contract law were

implicated “in only the most peripheral manner (if at all).” Id. Holding that the proceeding was “a

nondebtor-derivative action to enforce asserted rights created by the Bankruptcy Code” and that

arbitration would be inconsistent with the Code, the Fifth Circuit affirmed the bankruptcy court’s

refusal to order arbitration. 4 Id. at 1071.

        Determining the underlying nature of a proceeding is more nuanced than the core/non-core

distinction. Id. at 1067 (observing that the core/non-core distinction, although “practical and

workable,” is “too broad”). Core proceedings either arise under the Bankruptcy Code or arise in a



4
  The Fifth Circuit recently reaffirmed National Gypsum on only the question of whether bankruptcy courts have
the discretion to refuse to compel arbitration of an action seeking enforcement of the discharge injunction. See
Henry v. Educ. Fin. Serv. (In re Henry), 944 F.3d 587, 591 (5th Cir. 2019).

                                                         7
  19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 8 of 10




bankruptcy case. 28 U.S.C. § 157(b)(1). In other words, a core proceeding either involves a right

created by the Bankruptcy Code, for example, an action by the trustee to avoid a preference; or is

a proceeding that could arise only in bankruptcy, for example the filing of a proof of claim. Wood

v. Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987). Proceedings that are only “related to” a

bankruptcy case are non-core. 28 U.S.C. § 157(a)(3). A non-core proceeding “does not invoke a

substantive right created by the federal bankruptcy law and is one that could exist outside of

bankruptcy.” Wood, 825 F.2d at 97. But “not all core bankruptcy proceedings are premised on

provisions of the Code that ‘inherently conflict’ with the Federal Arbitration Act; nor would

arbitration of such proceedings necessarily jeopardize the objectives of the Bankruptcy Code.”

Nat’l Gypsum, 118 F.3d at 1067. By the same reasoning, “[n]ot every cause of action must arise

under or in a bankruptcy case to keep the case in bankruptcy court.” Zimmerli v. Ocwen Loan

Servicing, LLC (In re Zimmerli), 432 B.R. 238, 243 (Bankr. N.D. Tex. 2010).

           III. The Bankruptcy Court Must Enforce This Arbitration Agreement.

       Here, the Aiding and Abetting Count is non-core. The counts for turnover of estate property

under 11 U.S.C. § 542(e), fraudulent transfer under 11 U.S.C. § 548, and accounting under 11

U.S.C. § 542(a) are creditor claims asserted by the Trustee on behalf of creditors under powers

conferred by the Bankruptcy Code and are therefore core. Cf. Gandy v. Gandy (In re Gandy), 299

F.3d 489, 498 (5th Cir. 2002) (holding that claims under §§ 544, 548, and 550 were creditor-based

claims adjudicating bankruptcy rights that were “separate and unrelated to Debtor’s pre-petition

legal or equitable rights”).

       Ordinarily, in considering the arbitrability of an adversary proceeding that includes both

core and non-core counts, the court determines whether the underlying nature of the proceeding

“derives exclusively from the provisions of the Bankruptcy Code” and, if yes, whether the



                                                8
  19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 9 of 10




nonbankruptcy count is implicated only peripherally. See 118 F.3d at 1067. But here, with only

the arbitrability of the non-core count at issue, there is no reason to determine the proceeding’s

underlying nature or the relationship between the core and non-core counts. The only question is

whether arbitration of the Aiding and Abetting Count would conflict with the purpose of the Code.

       The party opposing arbitration bears the burden of showing “that Congress intended to

preclude [arbitration] for the claim at issue.” Sternklar v. Heritage Auction Galleries, Inc. (In re

Rarities Grp., Inc.), 434 B.R. 1, 8 (D. Mass. 2010) (citing Green Tree Fin. Corp. Ala. v. Randolph,

531 U.S. 79, 91-92 (2000)). The burden is therefore on the Trustee to show that arbitration of only

the Aiding and Abetting Count would conflict with the purpose of the Bankruptcy Code. The

Trustee has not carried that burden.

       The purpose of the Code includes “the goal of centralized resolution of purely bankruptcy

issues, the need to protect creditors and reorganizing debtors from piecemeal litigation, and the

undisputed power of a bankruptcy court to enforce its own orders.” Nat’l Gypsum, 118 F.3d at

1069. As to how arbitration of only the Aiding and Abetting Count would conflict with any of

these values, the Trustee raises only efficiency concerns, quoting, without elaboration, a single

sentence from Gandy, 299 F.3d at 499: “Parallel proceedings would be wasteful and inefficient,

and potentially could yield different results and subject parties to dichotomous obligations.” ECF

No. 24 at 9.

       The Trustee is correct that “efficient resolution of claims and conservation of the

bankruptcy estate assets are integral purposes of the Bankruptcy Code.” Nat’l Gypsum, 118 F.3d

at 1069 n.21. But efficiency concerns “may well represent legitimate considerations” only “insofar

as [they] might present a genuine conflict between the Federal Arbitration Act and the Code—for

example where substantial arbitration costs or severe delays would prejudice the rights of creditors



                                                 9
 19-06031-KMS Dkt 36 Filed 03/12/20 Entered 03/12/20 10:24:01 Page 10 of 10




or the ability of a debtor to reorganize.” Id. Here, the Trustee has not shown that the costs of

arbitration would be “substantial” or that delays would be “severe” or that arbitration would

prejudice the rights of any creditors in this consumer chapter 7 case, where reorganization is

irrelevant. She also has not shown that bifurcation of this proceeding could subject the parties to

“dichotomous obligations,” Gandy, 299 F.3d at 499. The Trustee therefore has not shown that

arbitration of only the Aiding and Abetting Count would conflict with the purpose of the

Bankruptcy Code.

                                            ORDER

       Because the Arbitration Agreement is valid and binds the Trustee and because the Trustee

has failed to carry her burden to show that the purpose of the Bankruptcy Code conflicts with

arbitration, the Aiding and Abetting Count against Global must be referred to arbitration and

stayed in the adversary proceeding pending a ruling from the arbitrator.

       Accordingly, the Motion is ORDERED GRANTED.

                                     ##END OF ORDER##




                                                10
